PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,565,180
Issue Date: 2020 Feb 18
Application No. 16/004,897
Filing or 371(c) Date: 11 Jun 2018
Attorney Docket No. 42005-0093002 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT AFTER ISSUANCE PURSUANT TO 37 C.F.R. § 1.705” filed June 29, 2020, requesting that the Office correct the patent term adjustment (PTA) from 4 days to 52 days.  

The petition is GRANTED.


RELEVANT PROCEDURAL HISTORY

On February 18, 2020, the Office determined that patentee was entitled to 4 days of PTA. 

On June 29, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 52 days, accompanied by a three (3) month extension of time under 37 CFR 1.136(a).

DECISION

Upon review, the Office finds that patentee is entitled to 52 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 52 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 52 days under 37 CFR 1.703(a)(2), beginning August 12, 2019, the day after the date that is fourteen months after the date the application was filed and ending October 2, 2019, the date a notice of allowance was mailed.
 
The total amount of “A” delay is 52 days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 618 days, which is the number of days beginning June 11, 2018, the date the application was filed, and ending February 18, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on filing date (June 11, 2018) and ending on the date three years after the filing date (June 11, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (618 days) is 618 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The “B” period is less than three years, so no delay is applicable.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.  


A 0 day period pursuant to 37 CFR 1.704(c)(10) in connection with the filing of the paper filed January 2, 2020, after the mailing of a notice of allowance. The Office treated the paper filed January 2, 2020 as an amendment or other paper filed after a notice of allowance is given, assessing a reduction from the date the paper was filed until the date the Office mailed a response to the paper or the date the patent issued, whichever was less. On February 18, 2020, 48 days after the date the paper was filed, the patent issued. As such, a 48 day period of reduction for applicant delay was assessed.  Patentee asserts that no reduction should be assessed because this is not a type of paper which is considered a failure to engage in reasonable efforts to conclude processing or examination.  Upon review, petitioner’s argument is persuasive, as MPEP § 2732 states that a response to an examiner’s reasons for allowance will not be considered a failure to engage. The paper filed January 2, 2020 is a response to the examiner’s reasons for allowance. Therefore, no reduction is due in connection with the paper filed January 2, 2020. The 48 day period of reduction is removed and replaced with a 0 day period of reduction.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
52 + 0 + 0 – 0 – 0 =  52 days

Patentee’s Calculation:

52 + 0 + 0 – 0 – 0 =  52 days

CONCLUSION

The Office affirms that patentee is entitled to fifty-two (52) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 52 + 0 + 0 – 0 – 0 =  52 days.  

The required petition and extension of time fees have been received.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by fifty-two (52) days.



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination